DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 7 April 2021.
Claims 1-16 are pending. Claims 1 and 15-16 are independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 7 April 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “means for displaying… (lines 2-3),” “means for switching… (lines 4-5),” and “means for outputting… (lines 6-10)” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The applicant’s specification discloses a “form processing device (Figure 1, item 10; page 5, line 18- page 6, line 3). This device includes a plurality of components (Figure 1; page 8, line 8- page 11, line 12). However, the applicant’s specification fails to define the correspondence between each of these components and the corresponding means. Additionally, the applicant’s specification fails to define the correspondence between these components and corresponding structure, material, or acts for performing the claimed functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With respect to independent claim 1, the applicant recites an apparatus comprising “a processor (line 2).” The applicant’s specification is silent with regard to defining the term “processor.” Additionally, the specification defines multiple “processing sections” which appear to be software components (page 8, line 8- page 11, line 12). Therefore, the broadest reasonable interpretation of the term “processor” appears to include a software embodiment. Claim 1 rails to recite any other components which could be interpreted as hardware components. Thus, claim 1 recites a software system. Such software systems fails to define a process, machine, manufacture, or composition of matter, and are non-statutory. The examiner recommends amending the claim to recite a central processing unit (CPU) as disclosed in the specification (page 5). 
Claims 2-14 fail to cure the deficiencies of independent claim 1 and are rejected under similar rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (US 2017/0315634, published 2 November 2017, hereafter Koyama).
As per independent claim 1, Koyama discloses an information processing apparatus comprising:
a processor (paragraph 0047) configured to:
	display a plurality of items in an order in which the items are to be processed (Figure 4; paragraphs 0007-0008 and 0054: Here, a display presents a plurality of form fields. The user is capable of entering handwriting input and the data entered into the form fields will be processed sequentially)
	switch an item to be processed in accordance with a predetermined user operation (Figures 6-7; paragraphs 0007-0008 and 0060-0062: Here, a handwriting input is entered by the user. This input is recognized and switched to recognized input characters)
	output a process result that has been obtained before the user operation is performed in a case where the user operation is performed and an item that has been the item to be processed before the user operation is performed matches a predetermined output condition (paragraphs 0007-0008, 0067-0068, and 0070-0071: Here, if the handwriting input entered by the user can be recognized, the recognized input is displayed to the user associated with the form field. If it cannot be recognized, the user is prompted to correct the input)
As per dependent claim 3, Koyama discloses the information processing apparatus:
wherein the plurality of items are classified into a specific group (paragraphs 0064-0066: Here, input strokes are classified into a single input set for recognition)
the output condition prescribes that output should be made for each specific group (paragraph 0067)
the processor is configured to output the process result for the item which matches the output condition at a time when a process has been finished for all the items included in the specific group (paragraphs 0070-0071)
As per dependent claim 5, Koyama discloses wherein the specific group is a document or a page that constitutes a document (Figure 2, item S2).
As per dependent claim 7, Koyama discloses wherein the output condition prescribes that output should be made for a specific item (paragraphs 0077-0078), and
the processor is configured to output the process result which has been obtained before the user operation is performed in a case where the item to be processed is switched from the specific item to a different item through the user operation and a process has been completed for the specific item (paragraphs 0077-0078)
As per dependent claim 11, Koyama discloses wherein the processor is configured to notify a user that the process result was not output normally in a case where the process result was not output normally (paragraph 0071).
As per dependent claim 12, Koyama discloses wherein the processor is configured to re-output the process result for the item, for which the process result was not output normally, in a unit specified by the user (paragraph 0071).
As per dependent claim 13, Koyama discloses wherein the unit specified by the user is all the process result for the item, for which the process result was not output normally or item by item (paragraph 0071).
As per dependent claim 14, Koyama discloses wherein the processor is configured to output , in a case where an output destination of an item process result has been determined for each item or a plurality of items, the item process result to the output destination determined inf advance for each item or a plurality of items when the user operation is performed (paragraphs 0077-0078: Here, the items are displayed according to each field coordinates and stroke coordinates).
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 1. Claim 16 is similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama and further in view of Koyama et al. (US 2019/0294268, published 26 September 2019, hereafter Koyama 2019).
As per dependent claim 2, Koyama discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Koyama fails to specifically disclose wherein the processor is configured to set the output condition in accordance with a user instruction. However, Koyama 2019, which is analogous to the claimed invention because it is directed toward recognizing input based upon a user instruction, discloses wherein the processor is configured to set the output condition in accordance with a user instruction (claim 3: Here, the outputting of the recognized text is based upon a user instruction to recognized handwriting data). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Koyama 2019 with Koyama, with a reasonable expectation of success, as it would have enabled a user to control recognition of data. This would have provided the user with greater control over recognition.
With respect to claim 4, the applicant discloses the limitations substantially similar to those in claim 3. Claim 4 is similarly rejected.
With respect to claim 6, the applicant discloses the limitations substantially similar to those in claim 5. Claim 6 is similarly rejected.
With respect to claim 8, the applicant discloses the limitations substantially similar to those in claim 7. Claim 8 is similarly rejected.
As per dependent claim 9, Koyama discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Koyama fails to specifically disclose wherein the processor is configured to inquire a user whether or not to output the process result, before outputting the process result. However, Koyama 2019, which is analogous to the claimed invention because it is directed toward receiving a user input for recognizing handwriting input, discloses wherein the processor is configured to inquire a user whether or not to output the process result, before outputting the process result (claim 3: Here, the process result (recognized text) is not displayed until a user selects to recognize the handwritten input). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Koyama 2019 with Koyama, with a reasonable expectation of success, as it would have enabled a user to control recognition of data. This would have provided the user with greater control over recognition.
As per dependent claim 10, Koyama and Koyama 2019 disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Koyama fails to specifically disclose wherein the processor is configured to make setting of the output condition changeable in a case where the user selects not to output the process result. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to providing user preference settings that a user can tailor to their specific preferences. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the use of user preference settings to Koyama-Koyama 2019, with a reasonable expectation of success, as it would have allowed a user to set their recognition preferences. This would have provided the user with the advantage of specifying whether handwriting contents should be automatically or manually recognized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144